 Case 2:20-cv-09883-PA-AS Document 1 Filed 10/27/20 Page 1 of 8 Page ID #:1


 1   Peter R. Afrasiabi (Bar No. 193336)
     pafrasiabi@onellp.com
 2   ONE LLP
     4000 MacArthur Boulevard
 3   Each Tower, Suite 500
     Newport Beach, CA 92660
 4   Telephone: (949) 502-2870
     Facsimile: (949) 258-5081
 5
     Joanna Ardalan (Bar No. 285384)
 6   jardalan@onellp.com
     ONE LLP
 7   9301 Wilshire Boulevard
     Penthouse Suite
 8   Beverly Hills, CA 90210
     Telephone: (310) 866-5157
 9   Facsimile: (310) 943-2085
10   Attorneys for Plaintiffs
     Backgrid USA, Inc.
11
12                         UNITED STATES DISTRICT COURT
13                        CENTRAL DISTRICT OF CALIFORNIA
14
     BACKGRID USA, INC., a California          Case No.:
15   corporation,
16                                             COMPLAINT FOR COPYRIGHT
                    Plaintiffs,                INFRINGEMENT
17
18          v.                                 DEMAND FOR JURY TRIAL
19   WEGOTTHISCOVERED.COM, entity
20   type unknown, MATTHEW JOSEPH,
     and DOES 1-10, inclusive,
21
22
                    Defendants.
23
24
25
26
27
28

                                           COMPLAINT
 Case 2:20-cv-09883-PA-AS Document 1 Filed 10/27/20 Page 2 of 8 Page ID #:2


 1          Plaintiff Backgrid USA, Inc. complain against Defendants
 2   WeGotThisCovered.com, entity type unknown, Matthew Joseph, and Does 1-10
 3   (collectively, “Defendants”) as follows:
 4                               JURISDICTION AND VENUE
 5          1.     This is a civil action against Defendants for acts of copyright
 6   infringement under the Copyright Act, 17 U.S.C. §§ 101 et seq. This Court has
 7   subject matter jurisdiction under 28 U.S.C. § 1331, 27 U.S.C. § 1332, 17 U.S.C. §
 8   501(a), and 28 U.S.C. § 1338(a) and (b).
 9          2.     Venue is proper in this district under 28 U.S.C. §§ 1391(b) and (c) and
10   28 U.S.C. § 1400(a) in that the claim arises in this judicial district, and, on
11   information and belief, the Defendants’ agents reside and may be found in this
12   judicial district, and the injury suffered by Plaintiff took place in this judicial district.
13   Defendants are subject to the general and specific personal jurisdiction of this Court
14   because of their contacts with the State of California. Specifically, on information
15   and belief, Defendants direct content creators who reside and work in Los Angeles,
16   California, to create content for its websites. Moreover, Defendants publish
17   advertisements that geo-target Los Angeles residents, using the lure of infringing
18   material to openly encourage Southern California residents to visit its website, and,
19   thus, increase Defendants’ revenue and traffic.
20                                           PARTIES
21          3.     Plaintiff Backgrid USA Inc. (“Backgrid”) is a California corporation
22   existing under the laws of California, with its principal place of business located in
23   Redondo Beach, California.
24          4.     On information and belief, Defendant WeGotThisCovered.com, entity
25   type unknown, resides in Ontario, Canada.
26          5.     On information and belief, Defendant Matthew Joseph is an indiviudal,
27   who, on information and belief resides in Ontario, Canada.
28
                                                2
                                            COMPLAINT
 Case 2:20-cv-09883-PA-AS Document 1 Filed 10/27/20 Page 3 of 8 Page ID #:3



 1         6.     The true names or capacities, whether individual, corporate or
 2   otherwise, of the Defendants named herein as Does 1 through 10, inclusive, are
 3   unknown to Plaintiffs, who therefore sue said Defendants by such fictitious names.
 4   Plaintiffs will ask for leave of Court to amend this Complaint and insert the true
 5   names and capacities of said Defendants when the same have been ascertained.
 6                         FACTS COMMON TO ALL COUNTS
 7                 Backgrid and the Photographs that Frame this Dispute
 8         7.     Backgrid is one of Hollywood’s largest celebrity-photograph agencies
 9   that regularly license celebrity-driven content to top-tier outlets, such as TMZ,
10   Entertainment Tonight, New York Post, People Magazine, Huffington Post, the
11   Daily Mail, as well as many television stations, newspapers and other prominent
12   media outlets throughout the world. Each license has been granted for valuable
13   consideration of up to hundreds of thousands of dollars.
14         8.     Among many other in-demand photographs, Backgrid respectively own
15   the coveted celebrity photographs at issue in this litigation. Backgrid owns at least
16   107 timely registered photograph (“Backgrid Timely Registered Photographs”) that
17   have been infringed by Defendants and are at issue in this litigation.
18         9.     Backgrid filed for copyright registration of their respective Backgrid
19   Timely Registered Photographs within 90 days of their first publication with the
20   United States Copyright Office. The Copyright registration information for the
21   timely registered photographs is attached as Exhibit A.
22                    Defendants and Their Willful Infringing Activity
23         10.    WeGotThisCovered.com is an entertainment website featuring comic
24   book, movie and gaming articles. Alexa, a leading internet ranking engine, currently
25   ranks it as number 620 in global internet engagement and traffic. It professes to be a
26   “strong brand” in the industry, having been recognized by MTV, Huffington Post,
27   Total Film, Indiewire, Metacritic, Rotten Tomatoes and more. On information and
28
                                              3
                                          COMPLAINT
 Case 2:20-cv-09883-PA-AS Document 1 Filed 10/27/20 Page 4 of 8 Page ID #:4



 1   belief, it currently employs over 20 staff writers and editors and has readers in over
 2   225 countries.
 3         11.    Matthew Joseph is one of the remaining founder of
 4   WeGotThisCovered.com. The website represents that he both “runs the website” and
 5   is also the editor-in-chief. On information and belief, he oversees the content
 6   published by WeGotThisCovered.com, and, in addition, has participated in the
 7   infringement as he has been credited with articles that infringe the photographs at
 8   issue in this dispute.
 9         12.    Defendants have reproduced, distributed, displayed, and created
10   unauthorized derivative works of the Backgrid Timely Registered Photographs on
11   without consent or license. See Exhibit B.
12         13.    Defendants have violated federal law by willfully infringing at least 107
13   timely registered photographs on, at least, the WeGotThisCovered.com website,
14   which are owned by Backgrid.
15         14.    Defendants have induced, caused, or materially contributed to the
16   reproduction, distribution and public display of the Backgrid Timely Registered
17   Photographs, and derivatives thereof, all the while knowing that the infringing
18   images on the website were being used without permission, consent, or license.
19         15.    On information and belief, at all times relevant to this dispute,
20   Defendants have operated, and controlled the WeGotThisCovered.com website and
21   have financially benefited by displaying and reproducing the Backgrid Timely
22   Registered Photographs thereto. On information and belief, Defendants have driven
23   significant traffic to its website and increased the goodwill to its brand through the
24   unauthorized use of the Backgrid Timely Registered Photographs, and, thereby
25   increased its revenues through the presence of the sought-after and searched-for
26   Backgrid Timely Registered Photographs that frame this dispute. Such traffic
27   translated into a substantial ill-gotten commercial advantage and increased brand
28   awareness as a direct consequence of the infringements.
                                              4
                                          COMPLAINT
 Case 2:20-cv-09883-PA-AS Document 1 Filed 10/27/20 Page 5 of 8 Page ID #:5



 1          16.    The Parties attempted to resolve this dispute prior to the filing of this
 2   lawsuit but were unable to do so.
 3                               FIRST CLAIM FOR RELIEF
 4            (Backgrid’s Claim for Copyright Infringement, 17 U.S.C. § 501)
 5          17.    Backgrid incorporates here by reference the allegations in paragraphs 1
 6   through 16 above.
 7          18.    Backgrid is the owner of all rights, title, and interest in the copyrights of
 8   the Backgrid Timely Registered Photograph that frame this dispute, which
 9   substantially consist of material that is wholly original copyrightable subject matter
10   under the laws of the United States.
11          19.    Backgrid filed for copyright registration of the Backgrid Timely
12   Registered Photographs with the United States Copyright Office within 90 days of
13   their first publication.
14          20.    Defendants have directly, vicariously, contributorily and/or by
15   inducement willfully infringed Backgrid’s copyrights by reproducing, displaying,
16   distributing, and utilizing the Backgrid Timely Registered Photographs for purposes
17   of trade in violation of 17 U.S.C. §§ 501 et seq.
18          21.    All of the Defendants’ acts are and were performed without permission,
19   license, or consent of Backgrid.
20          22.    Backgrid has identified at least 107 instances of infringement by way of
21   unlawful reproduction and display of the Backgrid Timely Registered Photographs.
22          23.    As a result of the acts of Defendants alleged herein, Backgrid has
23   suffered substantial economic damage.
24          24.    Defendants have willfully infringed, and unless enjoined will continue
25   to infringe Backgrid’s copyrights by knowingly reproducing, displaying,
26   distributing, and utilizing Backgrid’s photographs by, among other things, virtue of
27   Defendants’ encouragement of the infringement and financial benefit it receives
28   from infringement of Backgrid’s copyrights.
                                                5
                                            COMPLAINT
 Case 2:20-cv-09883-PA-AS Document 1 Filed 10/27/20 Page 6 of 8 Page ID #:6



 1           25.   Defendant’s wrongful acts have caused, and are causing, injury to
 2   Backgrid, which injury cannot be accurately computed, Unless this Court restrains
 3   Defendants from further commission of said acts, Backgrid will suffer irreparable
 4   injury for which it is without an adequate remedy at law. Accordingly, Backgrid
 5   seeks a declaration that Defendants are infringing Backgrid’s copyrights and an
 6   order under 17 U.S.C. § 502 enjoining Defendant from any further infringement.
 7           26.   The above-documented infringements alone would entitle Backgrid to a
 8   potential award of up to $ 150,000 in statutory damages for each willfully infringed
 9   photograph, in addition to its attorney’s fees.
10                                 PRAYER FOR RELIEF
11           WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:
12           1.    That Defendants, and their officers, agents, servants, employees, and
13   representatives, and all persons in active concert or participation with them, be
14   permanently enjoined from copying, reproducing, displaying, promoting,
15   advertising, distributing, or selling, or engaging in any other form of dealing or
16   transaction in, any and all the Agency Photographs, including on Instagram and
17   Facebook;
18           2.    That pursuant to 17 U.S.C. § 504 (a)(1) & (b) an accounting be made of
19   all profits, income, receipts or other benefit derived by Defendants from the
20   unlawful reproduction, copying, display, promotion, distribution, or sale of products
21   and services, or other media, either now known or hereafter devised, that improperly
22   or unlawfully infringes upon Plaintiffs’ copyrights;
23           3.    Pursuant to under 17 U.S.C. § 504 (a)(1) & (b) for actual damages and
24   disgorgement of all profits derived by Defendants from their acts of copyright
25   infringement, and for all damages suffered by Plaintiffs by reasons of Defendant’s
26   acts;
27           5.    For statutory damages for copyright infringement, including willful
28   infringement, in accordance with 17 U.S.C. § 504(a)(2) & (c);
                                               6
                                           COMPLAINT
 Case 2:20-cv-09883-PA-AS Document 1 Filed 10/27/20 Page 7 of 8 Page ID #:7



 1          6.      For reasonable attorneys’ fees incurred herein pursuant to 17 U.S.C. §
 2   505;
 3          7.      For costs and interest pursuant to 17 U.S.C. § 504 (a)(1) & (b), 17
 4   U.S.C. § 505, and
 5          8.      For any such other and further relief as the Court may deem just and
 6   appropriate.
 7
 8   Dated: October 27, 2020                  ONE LLP
 9
                                              By: /s/ Joanna Ardalan
10                                                Joanna Ardalan
11                                                Peter R. Afrasiabi

12                                                Attorneys for Plaintiff
13                                                Backgrid USA, Inc.

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               7
                                           COMPLAINT
 Case 2:20-cv-09883-PA-AS Document 1 Filed 10/27/20 Page 8 of 8 Page ID #:8


 1                             DEMAND FOR JURY TRIAL
 2
           Plaintiffs Backgrid USA, Inc., hereby demands trial by jury of all issues so
 3
     triable under the law.
 4
 5   Dated: October 27, 2020               ONE LLP
 6
                                           By: /s/ Joanna Ardalan
 7                                             Joanna Ardalan
 8                                             Peter R. Afrasiabi
 9                                              Attorneys for Plaintiff
10                                              Backgrid USA, Inc.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             8
                                         COMPLAINT
